Title: From George Washington to Colonel Elisha Sheldon, 24 July 1777
From: Washington, George
To: Sheldon, Elisha



Sir
Head Quarters Ramapough [N.J.] July 24 1777

As I have just received intelligence the enemy’s fleet have sailed from the Hook I have to desire that Immediately on receipt of this you will proceed with all your horse except one troop which is to be left with General Putnam, to join me. You will give orders concerning the

cloaths you mentioned to me accordingly. I am Sir Your most Obedt servt.
